IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TRAEVON DIXON,                              §
                                                §
        Defendant Below,                        § No. 214, 2022
        Appellant,                              §
                                                § Court Below—Superior Court
        v.                                      § of the State of Delaware
                                                §
    STATE OF DELAWARE,                          § Cr. ID No. 1809015332 (S)
                                                §
        Appellee.                               §

                               Submitted: September 14, 2022
                               Decided:   October 11, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                       ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s decision, dated June 2, 2022, denying

the appellant’s first motion for postconviction relief as untimely. The appellant’s

conviction became final on March 27, 2020; he filed a motion for postconviction

relief in the Superior Court nearly two years later, on March 7, 2022.1 The appellant




1
  The appellant filed a motion for appointment of postconviction counsel on March 7, 2022. The
States indicates that it is not clear from the record whether the Superior Court also received the
motion for postconviction relief on March 7, 2022, or whether it received that motion on March 9,
2022. The Superior Court’s decision denying the motion states that the motion was filed on March
7, and we therefore use that date; in any event, the difference between the two dates is not material
here.
has not asserted that a newly recognized, retroactive right applies to his case;2 nor

has he pleaded any other circumstances that overcome the procedural bar set forth

in Rule 61(i)(1).3

        NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                                BY THE COURT:


                                                /s/ Karen L. Valihura
                                                Justice




2
  DEL. SUPER. CT. CRIM. R. 61(i)(1).
3
  See id. 61(i)(5) (“The bars to relief in paragraphs (1), (2), (3), and (4) of this subdivision shall
not apply either to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading
requirements of subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.”).


                                                   2